Burr, J.
(concurring):
I think that there was a conflict' of evidence in this case, and that under the rule of law as laid down in our previous decision it would have been error for the trial court to have granted the motion to dismiss the complaint or to have set aside the verdict as contrary to law. But in view of the vague and conflicting testimony given by plaintiff’s witnesses, which was opposed by the strong and convincing evidence of defendant consisting of testimony of defendant’s engineer and . brakeman, and the inferences to be drawn from the physical fact of the position of plaintiff’s body after the accident, I think that the verdict is against the weight of the evidence and should be set aside upon that ground, and I, therefore, concur in the result.
Judgment and order reversed and new trial granted, costs to abide the event.